This was an action of conversion and a prayer for an accounting, brought by appellee against appellant Graybeal, with a supplemental complaint and an affidavit in attachment.
There was a trial by the court with a finding and judgment for appellee on the complaint and the attachment. A motion for a new trial was filed and overruled, to which appellants severally excepted.
The error relied upon by appellants for reversal of the judgment in favor of appellees is the overruling of the motion of appellants for a new trial on the following grounds: (1) The court erred in refusing to grant the appellants a trial by jury; (2) the finding and judgment of the court is not sustained by sufficient evidence and is contrary to law.
The record is against appellants on the error assigned in regard to their right to a trial by jury. On the day of trial, the record shows that, by agreement of the parties, the cause was submitted to the court for hearing and trial without the intervention of a jury, and without objection or exception by either party.
Appellant Graybeal was for three years or more the treasurer of the hod carriers' union, the appellees herein, of Lafayette, Indiana. The evidence discloses that, at each meeting of the union, dues, fines and assessments were paid to the corresponding and recording secretaries of the union, who, together with appellant Graybeal, treasurer of the union, counted the money received, paid it over to appellant Graybeal, and these secretaries entered the amount so paid in the books kept by them. The treasurer was required to deposit all amounts received in bank and pay out by check on orders of the union. The difference between the amounts received by appellant from the secretaries and the amounts deposited by him in bank was shown to be $1,189.41, for which amount judgment was rendered against appellant Graybeal.
Proof of demand was made and property of appellant Graybeal was attached ancillary to the main action. This proceeding was in the usual form and in conformity with the statute.
There was sufficient evidence to sustain the finding and judgment of the court.
We find no error in the record.
Judgment affirmed.
 *Page 1